 

Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BROOKFIELD DTLA FUND PROPERTIES II LLC

   

 

TABLE OF CONTENTS

 

      Page ARTICLE 1. DEFINED TERMS 1   Section 1.1 Definitions 1   Section 1.2
Rules of Construction 11 ARTICLE 2. ORGANIZATIONAL MATTERS 11   Section 2.1
Organization 11   Section 2.2 Name 11   Section 2.3 Registered Office and Agent;
Principal Office 11   Section 2.4 Power of Attorney 12   Section 2.5 Term 13
ARTICLE 3. PURPOSE   13   Section 3.1 Purpose and Business 13   Section 3.2
Powers 13   Section 3.3 Company Only for Purposes Specified 14 ARTICLE 4.
CAPITAL CONTRIBUTIONS 14   Section 4.1 Capital Contributions of the Members 14  
Section 4.2 Loans by Third Parties 14   Section 4.3 Additional Funding and
Capital Contributions 14   Section 4.4 Other Contribution Provisions 16  
Section 4.5 No Preemptive Rights 16 ARTICLE 5. DISTRIBUTIONS 16   Section 5.1
Requirement and Characterization of Distributions 16   Section 5.2 Distributions
in Kind 17   Section 5.3 Distributions Upon Liquidation 17   Section 5.4
Distributions to Reflect Issuance of Additional Company Interests 18   Section
5.5 Accrual 18   Section 5.6 Redemption 18 ARTICLE 6. ALLOCATIONS 18   Section
6.1 Capital Accounts 18   Section 6.2 Allocations. 19   Section 6.3 Additional
Allocation Provisions 20 ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS 22  
Section 7.1 Management 22   Section 7.2 Certificate of Formation of the Company
26   Section 7.3 Restrictions on Managing Member’s Authority; Amendments 26  
Section 7.4 Reimbursement of the Managing Member 28   Section 7.5 Outside
Activities of the Managing Member 28   Section 7.6 Contracts with Affiliates 28
  Section 7.7 Indemnification 29   Section 7.8 Liability of the Managing Member
31   Section 7.9 Other Matters Concerning the Managing Member 31   Section 7.10
Title to Company Assets 32

 

   

 

 

  Section 7.11 Reliance by Third Parties 33   Section 7.12 Officers 33 ARTICLE
8. RIGHTS AND OBLIGATIONS OF MEMBERS 33   Section 8.1 Limitation of Liability 33
  Section 8.2 Management of Business 34   Section 8.3 Outside Activities of
Members 34   Section 8.4 Return of Capital 34   Section 8.5 Rights of Members
Relating to the Company 34 ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS 35
  Section 9.1 Records and Accounting 35   Section 9.2 Fiscal Year 35   Section
9.3 Reports 35 ARTICLE 10. TAX MATTERS 36   Section 10.1 Preparation of Tax
Returns 36   Section 10.2 Tax Elections 36   Section 10.3 Tax Matters Member 36
  Section 10.4 Organizational Expenses 37   Section 10.5 Withholding 38  
Section 10.6 Tax Classification 38 ARTICLE 11. TRANSFERS AND WITHDRAWALS 38  
Section 11.1 Transfer 38   Section 11.2 Transfer of Managing Member’s Company
Interest 39   Section 11.3 Members’ Rights to Transfer 39   Section 11.4
Substituted Members 39   Section 11.5 General Provisions 40 ARTICLE 12.
ADMISSION OF MEMBERS 40   Section 12.1 Admission of Successor Managing Member 40
  Section 12.2 Admission of Additional Members 40   Section 12.3 Amendment of
Agreement and Certificate of Limited Company 41 ARTICLE 13. DISSOLUTION AND
LIQUIDATION 41   Section 13.1 Dissolution 41   Section 13.2 Winding Up 42  
Section 13.3 Capital Contribution Obligation 43   Section 13.4 Compliance with
Timing Requirements of Regulations 43   Section 13.5 Deemed Distribution and
Recontribution 43   Section 13.6 Rights of Members 44   Section 13.7 Notice of
Dissolution 44   Section 13.8 Cancellation of Certificate of Formation 44  
Section 13.9 Reasonable Time for Winding-Up 44   Section 13.10 Waiver of
Partition 44 ARTICLE 14. CONSENTS   44   Section 14.1 Action by the Members 44
ARTICLE 15. GENERAL PROVISIONS 45   Section 15.1 Addresses and Notice 45  
Section 15.2 Titles and Captions 45

 

 ii  

 

 

  Section 15.3 Pronouns and Plurals 45   Section 15.4 Further Action 45  
Section 15.5 Binding Effect 46   Section 15.6 Creditors 46   Section 15.7 Waiver
46   Section 15.8 Counterparts 46   Section 15.9 Applicable Law 46   Section
15.10 Invalidity of Provisions 46   Section 15.11 Entire Agreement 46

 

EXHIBITS

 

Exhibit A Initial Capital Contributions

 

SCHEDULES

 

Schedule A Officers

 

 iii  

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

BROOKFIELD DTLA FUND PROPERTIES II LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) of Brookfield DTLA
Fund Properties II LLC, a Delaware limited liability company (the “Company”),
dated as of October 15, 2013, is entered into by and among MPG Office LLC, a
Maryland limited liability company (the “Managing Member”) and the Persons whose
names are set forth on Exhibit A attached hereto, as the Members, together with
any other Persons who become Members in the Company as provided herein.

 

WHEREAS, the Company was formed under the provisions of the Delaware Limited
Liability Company Act, 6 Del. C. §18-101, et seq. (as amended from time to time,
the “Act”), by the filing of a Certificate of Formation of the Company (the
“Certificate”) with the Secretary of State of the State of Delaware on June 10,
2013.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, effective as of the date hereof, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1            Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” shall have the meaning set forth in the Recitals.

 

“Additional Funds” shall have the meaning set forth in Section 4.3.A.

 

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 12.2 and who is shown as such on the books and records of the
Company.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

(i)decrease such deficit by any amounts which such Member is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and

 

(ii)increase such deficit by the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

   

 

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Available Cash” means, with respect to any period for which such calculation is

 

being made,

 

(i)the sum of:

 

a.the Company’s Net Income or Net Loss (as the case may be) for such period,



 

b.             Depreciation and all other noncash charges deducted in
determining Net Income or Net Loss for such period,

 

c.             the amount of any reduction in reserves of the Company referred
to in clause (ii)(f) below (including, without limitation, reductions resulting
because the Managing Member determines such amounts are no longer necessary),

 

d.            the excess of the net proceeds from the sale, exchange,
disposition, or refinancing of Company property for such period over the gain
(or loss, as the case may be) recognized from any such sale, exchange,
disposition, or refinancing during such period (excluding any sale or other
disposition of all or substantially all of the assets of the Company or a
related series of transactions that, taken together, result in the sale or other
disposition of all or substantially all of the assets of the Company), and

 

e.            all other cash received by the Company for such period that was
not included in determining Net Income or Net Loss for such period;

 

(ii)less the sum of:

 

a.all principal debt payments made during such period by the Company,

  

b.capital expenditures made by the Company during such period,

 

c.             investments in any entity (including loans made thereto) to the
extent that such investments are not otherwise described in clauses (ii)(a) or
(b),

 

  2 

 

 

d.           all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,

 

e.           any amount included in determining Net Income or Net Loss for such
period that was not received by the Company during such period,

 

f.            the amount of any increase in reserves established during such
period which the Managing Member determines are necessary or appropriate in its
sole and absolute discretion, and

 

g.           the amount of any working capital accounts and other cash or
similar balances which the Managing Member determines to be necessary or
appropriate in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves, established, after commencement of the dissolution and liquidation
of the Company.

 

“Brookfield DTLA” means Brookfield DTLA Holdings LLC, a Delaware limited
liability company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

 

“Capital Account” means, with respect to any Member, the capital account of such
Member maintained pursuant to Section 6.1, including all additions and
subtractions thereto pursuant to this Agreement.

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company by such Member (net of any liabilities assumed by the Company
relating to such property and any liability to which such property is subject).

 

“Certificate” shall have the meaning set forth in the Recitals.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Company” means the limited liability company formed under the Act and pursuant
to this Agreement, and any successor thereto.

 

“Company Interest” or “Interest” means, an ownership interest in the Company of
a Member and includes any and all benefits to which such Member may be entitled
as provided in this Agreement, together with all obligations of such Member to
comply with the terms and provisions of this Agreement, the Certificate and the
Act. There may be one or more classes or series of Company Interests as
determined by the Managing Member, subject to the terms of this Agreement.

 

  3 

 

 

“Company Minimum Gain” shall have the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Company Minimum Gain, as well as any net
increase or decrease in Company Minimum Gain, for a Company Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

 

“Company Record Date” means the record date established by the Managing Member
for the distribution of Available Cash with respect to Company Interests
pursuant to Section 5.1.

 

“Company Year” means the fiscal year of the Company, which shall be the calendar
year.

 

“Consent” means the consent to, approval of, or vote on a proposed action by a
Member given in accordance with Article 14.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.

 

“Gross Asset Value” means, with respect to any asset:

 

(a)          the initial Gross Asset Value of any asset contributed by a Member
to the Company subsequent to the date hereof shall be the fair market value of
such asset, as agreed to by the contributing Member and the Managing Member (as
maintained in the books and records of the Company from time to time);

 

  4 

 

 

(b)          the Gross Asset Value of all Company assets shall be adjusted to
equal their respective fair market values (taking Section 7701(g) of the Code
into account) as of the following times:

 

(i)            the acquisition of an additional interest in the Company by any
new or existing Member in exchange for more than a de minimis Capital
Contribution or in connection with the performance of services;

 

(ii)           the distribution by the Company to a Member of more than a de
minimis, amount of Company assets as consideration for an interest in the
Company, but only if, in the case of either (i) or (ii), the Members reasonably
determine that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

 

(iii)          the liquidation of the Company; and/or

 

(iv)the forfeiture by a defaulting Member of its interest;

 

(c)the Gross Asset Value of any Company asset distributed to any Member

 

shall be the fair market value (taking Section 7701(g) of the Code into account)
of such asset on the date of distribution as determined by the Managing Member
in good faith;

 

(d)           the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Company
assets pursuant to Section 732(d), Section 734(b) or Section 743(b) of the Code,
but only to the extent that such adjustments are taken into account in
determining Capital Accounts pursuant to Treas. Reg. section 1.704-
1(b)(2)(iv)(m) and 1.704-1(b)(2)(iv)(f); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the Members determine that an adjustment pursuant to subsection (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subsection (d).

 

(e)           if the Gross Asset Value of any Company asset has been determined
or adjusted pursuant to subsection (a), (b), (c) or (d), such Gross Asset Value
shall thereafter be adjusted by the Depreciation that would be taken into
account with respect to such asset for purposes of computing gains or losses
from the disposition. of such asset; and

 

(f)           Gross Asset Value of any Company asset that was not contributed by
a Member means the adjusted basis of such Company asset for federal income tax
purposes.

 

“Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (A) the Managing
Member or (B) a director or officer, employee or agent of the Company or the
Managing Member, and (ii) such other Persons (including Affiliates of the
Managing Member or the Company) as the Managing Member may designate from time
to time (whether before or after the event giving rise to potential liability),
in its sole and absolute discretion.

 

  5 

 

 

“Initial Capital Contribution” shall have the meaning set forth in Section 4.1.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Liquidating Event” shall have the meaning set forth in Section 13.1.

 

“Managing Member” means MPG Office LLC, a Maryland limited liability company or
its successor as the managing member of the Company.

 

“Member” means any Person named as a Member in Exhibit A attached hereto, as
such Exhibit may be amended from time to time, or any Substituted Member or
Additional Member reflected in the books and records of the Company, in such
Person’s capacity as a Member in the Company.

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Company Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“MM New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase additional
interests in the Managing Member, or (ii) any Debt issued by the Managing Member
that provides any of the rights described in clause (i).

 

“MM Series A Preferred Units” means the 7.625% Series A Cumulative Redeemable
Company Units issued by the Managing Member.

 

“Net Income” and “Net Loss” shall mean, for each taxable year of the Company or
other period, an amount equal to the Company's taxable income or loss, as the
case may be, for such taxable year or period, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss
and deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss), with the following
adjustments:

 

(a)          any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this subparagraph shall be added to such taxable income or loss;

 

  6 

 

 

(b)          any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant
to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Income or Net Loss pursuant to this definition shall be
subtracted from such taxable income or loss;

 

(c)          in the event the Gross Asset Value of any /Company asset is
adjusted pursuant to subparagraph (b) or (c) of the definition thereof, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Loss;

 

(d)          gain or loss resulting from the disposition of any Company asset
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

 

(e)          in lieu of the Depreciation taken into account in computing such
taxable income or loss, there shall be taken into account Depreciation for such
taxable year of the Company or other period, computed in accordance with the
definition thereof;

 

(f)          to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) of the Code is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member's interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and

 

(g)         notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 3 below shall not be taken
into account in computing Net Income and Net Loss.

 

“Nonrecourse Deductions” shall have the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Company Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” shall have the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

 

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510, Section
101.3, and any successor regulations thereto.

 

“Properties” means such interests in real property and personal property
including without limitation, fee interests, interests in ground leases,
interests in joint ventures, interests in mortgages, and Debt instruments as the
Company may hold from time to time.

 

  7 

 

 

“Properties Holding” means Brookfield DTLA Fund Properties Holding LLC, a
Delaware limited liability company.

 

“Properties Holding Distribution Waiver” shall have the meaning set forth in
Section 5.1.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.

 

“Series A Interest” means the Interest in the Company initially issued to the
Managing Member in consideration of its Initial Capital Contribution.

 

“Series A Junior Liquidation Capital” means an amount equal to $189,202,528.52.

 

“Series A Junior Preferred Return” means, with respect to the Series A Interest,
a return, calculated in the nature of interest, at a rate equal to 11% per annum
(compounding quarterly) on the Series A Junior Unreturned Liquidation Capital.
For any partial quarterly period, the amount of the Series A Junior Preferred
Return shall be prorated and computed on the basis of a 360-day year consisting
of twelve 30-day months.

 

“Series A Junior Unpaid Preferred Return” means, as of any date, with respect to
the Series A Interest, the aggregate accrued Series A Junior Preferred Return as
of such date, minus the aggregate distributions made pursuant to Section 5.1(5)
and all other distributions or payments made to the holders of the Series A
Interest on the relevant Record Date on account of the Series A Junior Preferred
Return (including in connection with a full or partial redemption of the Series
A Interest pursuant to Section 5.6).

 

“Series A Junior Unreturned Liquidation Capital” means, as of any date, with
respect to the Series A Interest, (i) the Series A Junior Liquidation Capital,
minus (ii) the aggregate amount distributed by the Company to the holders of the
Series A Interest on the relevant Record Date pursuant to Section 5.1(6) and all
other distributions or payments made to the holders of the Series A Interest on
account of the Series A Junior Liquidation Capital (including in connection with
a full or partial redemption of the Series A Interest pursuant to Section 5.6).

 

“Series A Preferred Accrual” means an amount equal to $91,958,753.70.

 

“Series A Senior Liquidation Capital” means an amount equal to $243,259,250.00.

 

  8 

 

 

“Series A Senior Preferred Return” means, with respect to the Series A Interest,
a return, calculated in the nature of interest, at a rate equal to 7.625% per
annum (cumulative, non-compounding) on the Series A Senior Unreturned
Liquidation Capital. For any partial quarterly period, the amount of the Series
A Senior Preferred Return shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.

 

“Series A Senior Unpaid Preferred Return” means, as of any date, with respect to
the Series A Interest, the sum of (i) the Series A Preferred Accrual plus (ii)
the aggregate accrued Series A Senior Preferred Return as of such date, minus
the aggregate distributions made to the holders of the Series A Interest on the
relevant Record Date pursuant to Section 5.1(3) and all other distributions or
payments made to the holders of the Series A Interest on account of the Series A
Senior Preferred Return or Series A Preferred Accrual (including in connection
with a full or partial redemption of the Series A Interest pursuant to Section
5.6).

 

“Series A Senior Unreturned Liquidation Capital” means, as of any date, with
respect to the Series A Interest, (i) the Series A Senior Liquidation Capital,
minus (ii) the aggregate amount distributed by the Company to the holders of the
Series A Interest on the relevant Record Date pursuant to Section 5.1(4) and all
other distributions or payments made to the holders of the Series A Interest on
account of the Series A Senior Liquidation Capital (including in connection with
a full or partial redemption of the Series A Interest pursuant to Section 5.6).

 

“Series A-1 Interest” means the Interest in the Company initially issued, if
issued at the sole direction of the Managing Member, to Properties Holding in
consideration of its Initial Capital Contribution, if any, all as set forth on
Exhibit A attached hereto.

 

“Series A-1 Liquidation Capital” means an amount equal to $225,737,271.00.

 

“Series A-1 Preferred Accrual” means an amount equal to $85,334,958.92.

 

“Series A-1 Preferred Return” means, with respect to the Series A-1 Interest, a
return, calculated in the nature of interest, at a rate equal to 7.625% per
annum (cumulative, non-compounding) on the Series A-1 Unreturned Liquidation
Capital. For any partial quarterly period, the amount of the Series A-1
Preferred Return shall be prorated and computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Series A-1 Unpaid Preferred Return” means, as of any date, with respect to the
Series A Interest, the sum of (i) the Series A-1 Preferred Accrual plus (ii) the
aggregate accrued Series A-1 Preferred Return as of such date, minus the
aggregate distributions made to the holders of the Series A-1 Interest on the
relevant Record Date pursuant to Section 5.1(3) and all other distributions or
payments made to the holders of the Series A-1 Interest on account of the Series
A-1 Preferred Return or Series A-1 Preferred Accrual (including in connection
with a full or partial redemption of the Series A-1 Interest pursuant to Section
5.6).

 

“Series A-1 Unreturned Liquidation Capital” means, as of any date, with respect
to the Series A Interest, (i) the Series A-1 Liquidation Capital minus (ii) the
aggregate amount distributed by the Company to the holders of the Series A-1
Interest on the relevant Record Date pursuant to Section 5.1(4) and all other
distributions or payments (deemed or otherwise) made to the holders of the
Series A-1 Interest on account of the Series A-1 Liquidation Capital (including
in connection with a full or partial redemption of the Series A Interest
pursuant to Section 5.6).

 

  9 

 

 

“Series B Financing Commitment” shall have the meaning set forth in Section
4.3.A.

 

“Series B Interest” means the Interest in the Company initially issued to
Brookfield DTLA in consideration of its Initial Capital Contribution and the
Series B Financing Commitment.

 

“Series B Liquidation Capital” has the meaning set forth in the definition of
Series B Preferred Return Rate.

 

“Series B Preferred Return” means, with respect to the Series B Interest, a
return, calculated in the nature of interest, at a rate equal to the Series B
Preferred Return Rate on the Series B Unreturned Preferred Capital. For any
partial quarterly period, the amount of the Series B Preferred Return shall be
prorated and computed on the basis of a 360-day year consisting of twelve 30-day
months.

 

“Series B Preferred Return Rate” means, with respect to each additional Capital
Contribution made by the holders of the Series B Interest in respect of the
Series B Financing Commitment pursuant to Section 4.3 (the aggregate amount of
such additional Capital Contributions, the “Series B Liquidation Capital”), a
rate, compounded quarterly, equal to the market rate of return at the time of
such additional Capital Contribution, as determined by the holders of the Series
B Interest in its or their good faith judgment based on all of the then current
facts and circumstances.

 

“Series B Unpaid Preferred Return” means, as of any date, with respect to the
Series B Interest, the aggregate accrued Series B Preferred Return as of such
date, minus the aggregate distributions made to the holders of the Series B
Interest on the relevant Record Date pursuant to Section 5.1(1) and all other
distributions or payments made to the holders of the Series B Interest on
account of the Series B Preferred Return.

 

“Series B Unreturned Preferred Capital” means, as of any date, with respect to
the Series B Interest, (i) the Series B Liquidation Capital, minus (ii) the
aggregate amount distributed by the Company to the holders of the Series B
Interest on the relevant Record Date pursuant to Section 5.1(2) and all other
distributions or payments made to the holders of the Series B Interest on
account of the Series B Liquidation Capital.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i)the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

 

“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 11.4.

 

  10 

 

 

Section 1.2           Rules of Construction

 

Words used herein, regardless of the number or any gender used, shall be deemed
and construed to include any other number, singular or plural, and any other
gender, masculine, feminine or neuter, as the context requires, and, as used
herein, unless the context clearly requires otherwise, the words “hereof,”
“herein,” and “hereunder” and words of similar import shall refer to this
Agreement as a whole and not to any particular provisions hereof. References
herein to any Article, Section, Schedule or Exhibit shall be to an Article, a
Section, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The word “or” is not exclusive. The use herein of the
word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

ARTICLE 2.



ORGANIZATIONAL MATTERS

 

Section 2.1           Organization

 

The Company is a limited liability company formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement. Except as
expressly provided herein; the rights and obligations of the Company and the
administration and termination of the Company shall be governed by the Act. The
Company Interest of each Member shall be personal property for all purposes.

 

Section 2.2           Name

 

The name of the Company is Brookfield DTLA Fund Properties II LLC. The Company’s
business may be conducted under any other name or names deemed advisable by the
Managing Member, including the name of the Company or any Affiliate thereof. The
words “Limited Liability Company,” “LLC” or similar words or letters shall be
included in the Company’s name where necessary for the purposes of complying
with the laws of any jurisdiction that so requires. The Managing Member in its
sole and absolute discretion may change the name of the Company at any time and
from time to time and shall notify the Members of such change in the next
regular communication to the Members.

 

Section 2.3           Registered Office and Agent; Principal Office

 

The name and address of the registered office and registered agent of the
Company in the State of Delaware are Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808. The
address of the principal office of the Company in the State of Delaware is c/o
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, New
Castle County, Delaware 19808. The principal office of the Company is located at
c/o Brookfield Office Properties Inc., Brookfield Place, 250 Vesey Street, 15th
Floor, New York, NY 10281, or such other place as the Managing Member may from
time to time designate by notice to the other Members. The Company may maintain
offices at such other place or places within or outside the State of Delaware as
the Managing Member deems advisable.

 

  11 

 

 

Section 2.4           Power of Attorney

 

A.           Each Member constitutes and appoints the Managing Member, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)          execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the Managing Member deems appropriate
or necessary to form, qualify or continue the existence or qualification of the
Company as a limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (b) all
instruments that the Managing Member deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the Managing Member deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Member pursuant to, or other events described in, Articles 11, 12 or 13 or
the Capital Contribution of any Member; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Company Interests; and

 

(2)          execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the Managing Member to make, evidence,
give, confirm or ratify any vote, consent, approval, agreement or other action
which is made or given by the Members hereunder or is consistent with the terms
of this Agreement or appropriate or necessary, in the sole discretion of the
Managing Member, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the Managing Member
to amend this Agreement except in accordance with Section 7.3 or as may be
otherwise expressly provided for in this Agreement.

 

B.           The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Members will be relying upon the power of the Managing Member
to act as contemplated by this Agreement in any filing or other action by it on
behalf of the Company, and it shall survive and not be affected by the
subsequent incapacity of any Member and the transfer of all or any portion of
such Member’s Interests and shall extend to such Member’s heirs, successors,
assigns and personal representatives. Each such Member hereby agrees to be bound
by any representation made by the Managing Member, acting in good faith pursuant
to such power of attorney; and each such Member hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the Managing Member, taken in good faith under such power of attorney. Each
Member shall execute and deliver to the Managing Member, within 15 days after
receipt of the Managing Member’s request therefor, such further designation,
powers of attorney and other instruments as the Managing Member, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Company.

 

  12 

 

 

Section 2.5           Term

 

The term of the Company shall continue until dissolved pursuant to the
provisions of Article 13 or as otherwise provided by law.

 

ARTICLE 3.



PURPOSE

 

Section 3.1           Purpose and Business

 

The purpose and nature of the business to be conducted by the Company is (i) to
conduct any business that may be lawfully conducted by a limited liability
company organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the managing
member of the Managing Member at all times to be classified as a REIT for
federal income tax purposes, unless the managing member of the Managing Member
ceases to qualify as a REIT for reasons other than the conduct of the business
of the Company, (ii) to enter into any partnership, joint venture, company, real
estate investment trust or other similar arrangement to engage in any business
described in the foregoing clause (i) or to own interests in any entity engaged,
directly or indirectly, in any such business and (iii) to do anything necessary
or incidental to the foregoing.

 

Section 3.2           Powers

 

The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company, including, without limitation, full power
and authority, directly or through its ownership interest in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however,
notwithstanding anything to the contrary in this Agreement, the Company shall
not take, or refrain from taking, any action which, in the judgment of the
Managing Member, in its sole and absolute discretion, (i) could adversely affect
the ability of the managing member of the Managing Member to continue to qualify
as a REIT, (ii) absent the consent of the Managing Member, which may be given or
withheld in its sole and absolute discretion, could subject the managing member
of the Managing Member to any taxes under Section 857 or Section 4981 of the
Code, or (iii) could violate any law or regulation of any governmental body or
agency having jurisdiction over the Managing Member or its securities, unless
any such action (or inaction) under the foregoing clauses (i) or (ii) shall have
been specifically consented to by the Managing Member in writing.

 

  13 

 

 

Section 3.3           Company Only for Purposes Specified

 

The Company shall be a limited liability company only for the purposes specified
in Section 3.1. Except as otherwise provided in this Agreement, no Member shall
have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Company, its properties or any other Member. No
Member, in its capacity as a Member under this Agreement, shall be responsible
or liable for any indebtedness or obligation of another Member, nor shall the
Company be responsible or liable for any indebtedness or obligation of any
Member, incurred either before or after the execution and delivery of this
Agreement by such Member, except as to those responsibilities, liabilities,
indebtedness or obligations incurred pursuant to and as limited by the terms of
this Agreement and the Act.

 

ARTICLE 4.

CAPITAL CONTRIBUTIONS

 

Section 4.1           Capital Contributions of the Members

 

At the time of their respective execution of this Agreement, the Members shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement (with respect to each Member, such Member’s “Initial Capital
Contribution”). Except as required by law, as otherwise provided in Sections
4.3, 4.4 and 10.5, or as otherwise agreed to by any Member and the Managing
Member, no Member shall be required or permitted to make any additional Capital
Contributions or loans to the Company.

 

Section 4.2           Loans by Third Parties

 

Subject to Section 4.3, the Company may incur Debt, or enter into other similar
credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Properties) with any Person that is not the Managing Member upon such terms as
the Managing Member determines appropriate; provided that, the Company shall not
incur any Debt that is recourse to the Managing Member, except to the extent
otherwise agreed to by the Managing Member in its sole discretion.

 

Section 4.3           Additional Funding and Capital Contributions

 

A.           Additional Funds. The Managing Member may, at any time and from
time to time determine that the Company requires additional funds (“Additional
Funds”) for the acquisition of additional Properties or for such other Company
purposes as the Managing Member may determine. The holder (or holders, pro rata
in accordance with their respective portion of Series B Interests) of the Series
B Interest shall be required to, and hereby commits to, make one or more Capital
Contributions to the Company in cash or property after the date hereof in an
amount not to exceed $260,000,000 when such funds are required by the Company
and called as provided in this Agreement (the “Series B Financing Commitment”),
which amounts when contributed as any Capital Contributions to the Company
pursuant to this Section 4.3 shall increase the Series B Liquidation Capital by
the amount of such Capital Contribution. If the Managing Member determines
Additional Funds are needed by the Company, it shall deliver a written notice to
the holder (or holders, pro rata in accordance with their respective portion of
Series B Interests) of the Series B Interest requesting Additional Capital
Contributions in an amount not to exceed the aggregate Series B Financing
Commitment, and such holder or holders shall be required to fund such amount
(jointly and severally) within ten (10) Business Days after request therefor.
Following the funding of the entire Series B Financing Commitment, Additional
Funds may be raised by the Company, at the election of the Managing Member, in
any manner provided in, and in accordance with, this Section 4.3. No Member
shall have any preemptive, preferential or similar right or rights to subscribe
for or acquire any Company Interest.

 

  14 

 

 

B.            Issuance of Additional Company Interests. Following the funding of
the entire Series B Financing Commitment, the Managing Member, in its sole and
absolute discretion, may raise all or any portion of the Additional Funds by
accepting additional Capital Contributions of cash. The Managing Member may also
accept additional Capital Contributions of real property or any other non-cash
assets. In connection with any such additional Capital Contributions (of cash or
property), the Managing Member is hereby authorized to cause the Company from
time to time to issue to Members (including the Managing Member) or other
Persons (including, without limitation, in connection with the contribution of
property to the Company) other Company Interests in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers, and duties,
including rights, powers, and duties senior to then existing Company Interests,
all as shall be determined by the Managing Member in its sole and absolute
discretion subject to Delaware law, and as set forth by amendment to this
Agreement, including without limitation, (i) the allocations of items of Company
income, gain, loss, deduction, and credit to such class or series of Company
Interests; (ii) the right of each such class or series of Company Interests to
share in Company distributions; (iii) the rights of each such class or series of
Company Interests upon dissolution and liquidation of the Company; and (iv) the
right to vote; provided, that no such other Company Interests shall be issued to
the Managing Member unless either (a) (1) the additional Company Interests are
issued in connection with the grant, award, or issuance of interests of the
Managing Member pursuant to Section 4.3.C below, which interests have
designations, preferences, and other rights (except voting rights) such that the
economic interests attributable to such interests are substantially similar to
the designations, preferences and other rights of the additional Company
Interests issued to the Managing Member in accordance with this Section 4.3.B,
and (2) the Managing Member shall make a Capital Contribution to the Company in
an amount equal to the net proceeds raised in connection with such issuance, or
(b) the additional Company Interests are issued to all Members holding Company
Interests in the same class in proportion to their respective percentage
interests in such class. In the event that the Company issues additional Company
Interests pursuant to this Section 4.3.B, the Managing Member shall make such
revisions to this Agreement as it determines are necessary to reflect the
issuance of such additional Company Interests.

 

C.             Issuance of MM Interests or Other Securities by the Managing
Member. The Managing Member shall not issue any additional interests to its
members or MM New Securities unless (i) the Managing Member shall cause the
Company to issue to the Managing Member, Company Interests or rights, options,
warrants or convertible or exchangeable securities of the Company having
designations, preferences and other rights, all such that the economic interests
thereof are substantially similar to those of the additional interests or MM New
Securities issued by the Managing Member and (ii) the Managing Member shall make
a Capital Contribution of the net proceeds from the issuance of such additional
interests or MM New Securities, as the case may be, and from the exercise of the
rights contained in such additional MM New Securities, as the case may be.
Without limiting the foregoing, the Managing Member is expressly authorized to
issue additional interests or MM New Securities for no tangible value or for
less than fair market value, and the Managing Member is expressly authorized to
cause the Company to issue to the Managing Member corresponding Company
Interests, so long as (x) the Managing Member concludes in good faith that such
issuance of Company Interests is in the interests of the Company; and (y) the
Managing Member contributes all proceeds, if any, from such issuance and
exercise to the Company.

 

  15 

 

 

Section 4.4           Other Contribution Provisions

 

In the event that any Member is admitted to the Company and is given (or is
treated as having received) a Capital Account in exchange for services rendered
to the Company, such transaction shall be treated by the Company and the
affected Member as if the Company had compensated such Member in cash, and the
Member had contributed such cash to the capital of the Company. In addition,
with the consent of the Managing Member, in its sole discretion, one or more
Members may enter into agreements with the Company, in the form of a guarantee
or contribution agreement, which have the effect of providing a guarantee of
certain obligations of the Company.

 

Section 4.5           No Preemptive Rights

 

Except to the extent expressly granted by the Company pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Company or (ii) issuance or sale of any Company Interests.

 

ARTICLE 5.

DISTRIBUTIONS

 

Section 5.1           Requirement and Characterization of Distributions

 

Subject to this Section 5.1 and Section 5.6, the Managing Member may cause the
Company to distribute quarterly all, or such portion as the Managing Member may
in its discretion determine, Available Cash generated by the Company in the
manner and order that follows:

 

(1)           first, to the holders of the Series B Interest with respect to
each such holder of the Series B Interest, until the Series B Unpaid Preferred
Return is reduced to zero;

 

(2)          second, to the holders of the Series B Interest with respect to
each such holder of the Series B Interest, until the Series B Unreturned
Preferred Capital is reduced to zero;

 

(3)          third, to the holders of the Series A Interest with respect to each
such holder of the Series A Interest and to the holders of the Series A-1
Interest with respect to each such holder of the Series A-1 Interest, in
proportion to the amount of outstanding Series A Senior Unpaid Preferred Return
and the amount of outstanding Series A-1 Unpaid Preferred Return, in each case
owed to such holder, until the sum of the Series A Senior Unpaid Preferred
Return and the Series A-1 Unpaid Preferred Return for all holders is reduced to
zero;

 

  16 

 

 

(4)           fourth, if such distribution is (a) in connection with a
Liquidating Event, (b) in connection with a redemption pursuant to Section 5.6
or (c) at the election of the Managing Member, to the holders of the Series A
Interest with respect to each such holder of the Series A Interest and to the
holders of the Series A-1 Interest with respect to each such holder of the
Series A-1 Interest, in proportion to the amount of outstanding Series A Senior
Unreturned Liquidation Capital and the amount of outstanding Series A-1
Unreturned Liquidation Capital in each case owed to such holder, until the sum
of the Series A Senior Unreturned Liquidation Capital and the Series A-1
Unreturned Liquidation Capital for all holders is reduced to zero;

 

(5)           fifth, 47.66% to the holders of the Series A Interest with respect
to each such holder of the Series A Interest and 52.34% to the holders of the
Series B Interest with respect to each such holder of the Series B Interest,
until the Series A Junior Unpaid Preferred Return is reduced to zero;

 

(6)           sixth, 47.66% to the holders of the Series A Interest with respect
to each such holder of the Series A Interest and 52.34% to the holders of the
Series B Interest with respect to each such holder of the Series B Interest,
until the Series A Junior Unreturned Liquidation Capital is reduced to zero; and

 

(7)           seventh, the remainder to the holders of the Series B Interest
with respect to each such holder of the Series B Interest.

 

Notwithstanding the foregoing, Properties Holding (if and for so long as it is a
Member) shall have the right, in its sole discretion, to waive receipt on one or
more occasions of any distributions made to it with respect to its Series A-1
Interest (any such election, the “Properties Holding Distribution Waiver”), in
which case the distributions that would but for this provision have been made to
Properties Holdings shall instead be distributed pursuant to the subsequent
provisions (in priority) set forth in this Section 5.1. Any amounts waived
pursuant to the Properties Holding Distribution Waiver shall not reduce the
Series A-1 Unpaid Preferred Return or the Series A-1 Unreturned Liquidation
Capital.

 

Section 5.2           Distributions in Kind

 

Except as expressly provided herein, no right is given to any Member to demand
and receive property other than cash. The Managing Member may determine, in its
sole and absolute discretion, to make a distribution in-kind to the Members of
Company assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10.

 

Section 5.3           Distributions Upon Liquidation

 

Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Members in accordance with Section 13.2.

 

  17 

 

 

Section 5.4           Distributions to Reflect Issuance of Additional Company
Interests

 

In the event that the Company issues additional Company Interests to the
Managing Member or any Additional Member pursuant to Section 4.3.B or 4.3.C, the
Managing Member shall make such revisions to this Article 5 as it determines are
necessary to reflect the issuance of such additional Company Interests. In the
absence of any agreement to the contrary, an Additional Member shall be entitled
to the distributions set forth in Section 5.1 (without regard to this Section
5.4) with respect to the period during which the closing of its contribution to
the Company occurs, multiplied by a fraction the numerator of which is the
number of days from and after the date of such closing through the end of the
applicable period, and the denominator of which is the total number of days in
such period.

 

Section 5.5           Accrual

 

Notwithstanding Section 5.1 above, distributions on the Series A Interests,
Series A-1 Interests and Series B Interests will accrue whether or not the terms
and provisions set forth in this Article 5 at any time prohibit the current
payment of distributions and whether or not the Company has earnings, whether or
not there are funds legally available for the payment of such distributions and
whether or not such distributions are authorized.

 

Section 5.6           Redemption

 

Notwithstanding Section 5.1 above, if, pursuant to Section 13.4 of the Managing
Member’s operating agreement, the Managing Member redeems the MM Series A
Preferred Units, the Company shall distribute to the holders of the Series A
Interest in respect of the Series A Interest, pro rata with respect to each such
holder of the Series A Interest, immediately prior to such redemption, an amount
of Available Cash equal to the redemption price payable by the Managing Member
to the holder of the MM Series A Preferred Units with respect to such
redemption. In no event, however, shall the amount paid to the holders of the
Series A Interest pursuant to this Section 5.6 exceed the maximum amount payable
to the holders of the Series A Interest with respect to its or their Series A
Interest pursuant to Section 5.1 above as of the date of any distribution paid
under this Section 5.6. Unless the Managing Member determines otherwise, if any
amount is paid to the holders of the Series A Interest pursuant to this Section
5.6, the Company will make a proportionate payment, determined under the
principles of Sections 5.1(3) and (4), to the holders of the Series A-1
Interest.

 

ARTICLE 6.

ALLOCATIONS

 

Section 6.1           Capital Accounts.

 

A.           A separate Capital Account shall be maintained for each Member in
accordance with Section 704(b) of the Code and United States Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Subject to the preceding sentence,
each Member's opening Capital Account balance: (A) shall be credited with (i)
the amount of all cash and the Gross Asset Value of all property contributed by
such Members to the capital of the Company and (ii) the amount of Net Income
(and any individual items of gross income) allocated to such Member pursuant to
this Article 6, and (B) shall be debited with (i) the amount of all cash and the
Gross Asset Value of all property distributed by the Company to such Member and
(ii) the amount of any Net Losses (and any individual items of gross loss)
allocated to such Member pursuant to this Article 6. Each Member shall have a
single Capital Account which shall reflect all interests of such Member
(regardless of class or time of acquisition). Notwithstanding the foregoing,
sub-accounts shall be maintained for each Member who is a member of more than
one class of Members, which sub-accounts shall reflect the amounts credited or
charged with respect to each class of Units held by such Member. Any and all
references to the Capital Accounts of a particular class of Members in Sections
6.2 or 6.3 of this Agreement shall, with respect to any Member who is a member
of more than one class of Members, be deemed to refer to the sub-account
maintained for such Member which reflects amounts credited or charged with
respect to such class of Units held by such Member.

 

  18 

 

 

B.            Immediately prior to decreasing a Member's Capital Account to
reflect any distribution of a Company asset to it (other than cash), all
Members' Capital Accounts shall be adjusted to reflect the manner in which the
unrealized income, gain, loss and deduction inherent in such Company asset (that
has not been reflected in the Capital Accounts previously) would be allocated
among the Members if there were a taxable disposition of such Company asset for
its Gross Asset Value.

 

C.            Any permitted transferee of an interest in the Company shall
succeed to the Capital Account relating to the interest transferred.

 

D.            Whenever it is necessary to determine the Capital Account of any
Member, the Capital Account of such Member shall be determined after giving
effect to all allocations pursuant to this Article 6 and all contributions and
distributions made prior to the time as of which such determination is to be
made.

 

Section 6.2           Allocations.

 

A.           Except as otherwise provided in Section 6.3, Net Income and Net
Loss (and, if necessary, individual items of gross income or loss) for the year
shall be allocated among the Members in a manner such that, to the extent
possible, the Capital Account balance of each Member at the end of such taxable
year, including short taxable years, shall be equal to the excess (which may be
negative) of:

 

(1)           the amount that would be distributed to such Member if (a) the
company were to sell the assets of the company for their Gross Asset Values, (b)
all Company liabilities were settled in cash according to their terms (limited,
with respect to each Nonrecourse Liability, to the Gross Asset Values of the
assets securing such liability), and (c) the net proceeds thereof were
distributed in full pursuant to Section 5.1, over

 

(2)           the sum of (a) the amount, if any, without duplication, that such
Member would be obligated to contribute to the capital of the Company, (b) such
Member's share of Company Minimum Gain and (c) such Member's share of Member
Minimum Gain determined pursuant to Regulations Section 1.704-2(i)(5), all
computed as of the date of the hypothetical sale described in (1) above.

 

  19 

 

 

B.           For tax purposes, all items of income, gain, loss, deduction,
expense and credit (other than tax items corresponding to items allocated
pursuant to Section 6.2(D)) shall be allocated to the Members in the same manner
as is Net Income and Net Loss; provided, however, that, in accordance with
Section 704(c) of the Code, the Regulations promulgated thereunder and
Regulations Section 1.704-1(b)(4)(i), items of income, gain, loss, deduction,
expense and credit with respect to any property whose Gross Asset Value differs
from its adjusted basis for tax purposes (including Regulations Section 1.752-7)
liabilities shall, solely for tax purposes, be allocated among the Members in
accordance with the method determined by the tax matters member so as to take
account of both the amount and character of such variation.

 

Section 6.3           Additional Allocation Provisions

 

Notwithstanding the foregoing provisions of this Article 6:

 

A.           Regulatory Allocations.

 

(i)           Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2,
or any other provision of this Article 6, if there is a net decrease in Company
Minimum Gain during any fiscal year, each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Member’s share of the net decrease in Company
Minimum Gain, as determined under Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to qualify as
a “minimum gain chargeback” within the meaning of Regulation Section 1.704-2(f)
which shall be controlling in the event of a conflict between such Regulation
and this Section 6.3.A(i).

 

(ii)            Member Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of Section
6.2, or any other provision of this Article 6 (except Section 6.3.A(i)), if
there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any fiscal year, each Member who has a share of the
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Member’s share of the net decrease in Member
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulation Section
1.704-2(i) which shall be controlling in the event of a conflict between such
Regulation and this Section 6.3.A(ii).

  20 

 

 

(iii)           Nonrecourse Deductions and Member Nonrecourse Deductions. Any
Nonrecourse Deductions for any fiscal year shall be specially allocated to the
Members in the same manner in which such items would have been allocated
pursuant to Section 6.2. Any Member Nonrecourse Deductions for any fiscal year
shall be specially allocated to the Member(s) who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable, in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

 

(iv)           Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation or distribution described in Regulations Section 1.704
1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain shall be
allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d), to the
Member in an amount and manner sufficient to eliminate, to the extent required
by such Regulations, the Adjusted Capital Account Deficit of the Member as
quickly as possible provided that an allocation pursuant to this Section
6.3.A(iv) shall be made if and only to the extent that such Member would have an
Adjusted Capital Account Deficit after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.3.A(iv) were not in
this Agreement. It is intended that this Section 6.3.A(iv) qualify and be
construed as a “qualified income offset” within the meaning of Regulations
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Regulations and this Section 6.3.A(iv).

 

(v)           Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any fiscal year which is in excess of the sum of
(1) the amount (if any) such Member is obligated to restore to the Company, and
(2) the amount such Member is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided, that an allocation pursuant to this
Section 6.3.A(v) shall be made if and only to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this Section
6.3.A(v) and Section 6.3.A(iv) were not in this Agreement.

 

(vi)          Limitation on Allocation of Net Loss. To the extent any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Member, such allocation of Net Loss shall be reallocated among the other
Members in accordance with their respective Capital Account balances.

 

(vii)          Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of his interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their interests in the Company in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Members to whom such distribution was made in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.

 

  21 

 

 

(viii)        Curative Allocation. The allocations set forth in Sections
6.3.A(i), (ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”)
are intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Members so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Member shall be equal to
the net amount that would have been allocated to each such Member if the
Regulatory Allocations had not occurred.

 

B.            For purposes of determining a Member’s proportional share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), each Member’s interest in Company profits
shall be the same as such Member’s share of items of income that are
attributable to Available Cash.

 

ARTICLE 7.



MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1           Management

 

A.            Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Company are and shall be
exclusively vested in the Managing Member, and no Member shall have any right to
participate in or exercise control or management power over the business and
affairs of the Company. The Managing Member may not be removed by the Members
with or without cause, except with the consent of the Managing Member. In
addition to the powers now or hereafter granted a managing member of a limited
liability company under applicable law or which are granted to the Managing
Member under any other provision of this Agreement, the Managing Member, subject
to the other provisions hereof including Section 7.3, shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Company, to exercise all powers set forth in Section 3.2 and to
effectuate the purposes set forth in Section 3.1, including, without limitation:

 

(1)          the making of any expenditures, the lending or borrowing of money,
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by mortgage, deed of trust or other lien or encumbrance on all or any of
the Company’s assets) and the incurring of any obligations it deems necessary
for the conduct of the activities of the Company;

 

(2)          the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Company, the registration of any class of
securities of the Company under the Exchange Act, and the listing of any debt
securities of the Company on any exchange;

 

  22 

 

 

(3)          the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any assets of the Company or the merger or other
combination of the Company with or into another entity;

 

(4)          the acquisition, disposition, mortgage, pledge, encumbrance or
hypothecation of all or any assets of the Company, and the use of the assets of
the Company (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct or the operations of
the Managing Member or the Company, the lending of funds to other Persons
(including, without limitation, the Managing Member or any Subsidiaries of the
Company) and the repayment of obligations of the Company, any of its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

 

(5)          the management, operation, leasing, landscaping, repair,
alteration, demolition or improvement of any real property or improvements owned
by the Company or any Subsidiary of the Company;

 

(6)          the negotiation, execution, and performance of any contracts,
leases, conveyances or other instruments that the Managing Member considers
useful or necessary to the conduct of the Company’s operations or the
implementation of the Managing Member’s powers under this Agreement, including
contracting with contractors, developers, consultants, accountants, legal
counsel, other professional advisors and other agents and the payment of their
expenses and compensation out of the Company’s assets;

 

(7)          the distribution of Company cash or other Company assets in
accordance with this Agreement;

 

(8)          the establishment of one or more divisions of the Company, the
selection and dismissal of employees of the Company (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”), and agents, outside attorneys, accountants,
consultants and contractors of the Company, the determination of their
compensation and other terms of employment or hiring, including waivers of
conflicts of interest and the payment of their expenses and compensation out of
the Company’s assets;

 

(9)          the maintenance of such insurance for the benefit of the Company
and the Members and directors and officers of the Company or the Managing Member
as it deems necessary or appropriate;

 

(10)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships, real
estate investment trusts, corporations, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to any Subsidiary and any other
Person in which it has an equity investment from time to time);

 

  23 

 

 

(11)         the control of any matters affecting the rights and obligations of
the Company, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Company, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Company in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(12)         the undertaking of any action in connection with the Company’s
direct or indirect investment in any Person (including, without limitation,
contributing or loaning Company funds to, incurring indebtedness on behalf of,
or guarantying the obligations of any such Persons);

 

(13)        subject to the other provisions in this Agreement, the determination
of the fair market value of any Company property distributed in kind using such
reasonable method of valuation as it may adopt, provided, that such methods are
otherwise consistent with requirements of this Agreement;

 

(14)         the management, operation, leasing, landscaping, repair,
alteration, demolition or improvement of any real property or improvements owned
by the Company or any Subsidiary of the Company or any Person in which the
Company has made a direct or indirect equity investment;

 

(15)         holding, managing, investing and reinvesting cash and other assets
of the Company;

 

(16)         the collection and receipt of revenues and income of the Company;

 

(17)         the exercise, directly or indirectly through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Company;

 

(18)         the exercise of any of the powers of the Managing Member enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Company or any other Person in which the Company has a direct or indirect
interest, or jointly with any such Subsidiary or other Person;

 

(19)        the exercise of any of the powers of the Managing Member enumerated
in this Agreement on behalf of any Person in which the Company does not have an
interest pursuant to contractual or other arrangements with such Person;

 

(20)        the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the Managing Member for the accomplishment of any of the powers of
the Managing Member enumerated in this Agreement;

 

(21)         the right to nominate and approve any nomination of directors to
the board of each Subsidiary (including any Subsidiary that is a REIT);

 

  24 

 

 

(22)        the issuance of additional Company interests, as appropriate, in
connection with the contribution of Additional Funds pursuant to Section 4.3;
and

 

(23)        the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and percentage interests of
the Members as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the admission of any Additional
Member or any Substituted Member or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment to this Agreement, as long as the matter or event being reflected
in Exhibit A hereto otherwise is authorized by this Agreement. Notwithstanding
the foregoing, the Managing Member may, in lieu of making an amendment and
restatement of Exhibit A to reflect the foregoing, elect to update the books and
records of the Company to reflect any changes that would need to be made to
Exhibit A, and any such changes shall be deemed to modify Exhibit A without a
requisite amendment or restatement.

 

B.            Each of the Members agrees that the Managing Member is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Company without any further act, approval or vote of the
Members, notwithstanding any other provisions of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation to
the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the Managing Member or the
Company of any agreement authorized or permitted under this Agreement shall not
constitute a breach by the Managing Member of any duty that the Managing Member
may owe the Company or the Members or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

 

C.            At all times from and after the date hereof, the Managing Member
may cause the Company to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Company or its Subsidiaries and (ii)
liability insurance for the Indemnities hereunder.

 

D.           At all times from and after the date hereof, the Managing Member
may cause the Company to establish and maintain working capital and other
reserves in such amounts as the Managing Member, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

E.            In exercising its authority under this Agreement, the Managing
Member may, but shall be under no obligation to, take into account the tax
consequences to any Member (including the Managing Member) of any action taken
(or not taken) by the Managing Member. The Managing Member and the Company shall
not have liability to a Member under this Agreement as a result of an income tax
liability incurred by such Member as a result of an action (or inaction) by the
Managing Member pursuant to its authority under this Agreement.

 

F.            Except as otherwise provided herein, to the extent the duties of
the Managing Member require expenditures of funds to be paid to third parties,
the Managing Member shall not have any obligations hereunder except to the
extent that Company funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the Managing Member, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Company.

 

  25 

 

 

G.            Notwithstanding any other provision of this Agreement, to the
fullest extent permitted by Law, (i) under no circumstance shall any Member or
the Managing Member owe any fiduciary duties or obligations (whether express,
implied or otherwise) to any other Member and (ii) any and all such duties and
obligations (and any and all claims which may be based thereon) are hereby
expressly waived and relinquished by each Member. Notwithstanding the forgoing
waivers, each Member and the Managing Member is and shall be subject to the
implied contractual covenant of good faith and fair dealing.

 

Section 7.2           Certificate of Formation of the Company

  

To the extent that such action is determined by the Managing Member to be
reasonable and necessary or appropriate, the Managing Member shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Company as a limited liability company (or an entity in which the
members have limited liability) under the laws of the State of Delaware and to
maintain the Company’s qualification to do business as a foreign limited
liability company in each other state, the District of Columbia or other
jurisdiction, in which the Company may elect to do business or own property. The
Managing Member shall not be required, before or after filing, to deliver or
mail a copy of the Certificate or any amendment thereto to any Member. The
Managing Member shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited liability
company (or an entity in which the members have limited liability) in the State
of Delaware, any other state, or the District of Columbia or other jurisdiction,
in which the Company may elect to do business or own property.

 

Section 7.3           Restrictions on Managing Member’s Authority; Amendments

 

A.           The Managing Member may not take any action in contravention of an
express prohibition or limitation of this Agreement without the prior written
Consent of the Members.

 

B.            The Managing Member shall not, without the prior written Consent
of the other Members, amend, modify or terminate this Agreement; provided,
however, the Managing Member shall have the exclusive power to amend this
Agreement as may be required to facilitate or implement any of the following
purposes:

 

(1)          to add to the obligations of the Managing Member or surrender any
right or power granted to the Managing Member or any Affiliate of the Managing
Member for the benefit of the Members;

 

(2)          subject to Section 7.3, to reflect the issuance of additional
Company Interests pursuant to Sections 4.3.B, 5.4 and 6.2B. or the admission,
substitution, termination, or withdrawal of Members in accordance with this
Agreement (which may be effected through the replacement of Exhibit A with an
amended Exhibit A);

 

  26 

 

 

(3)          subject to Section 7.3, to set forth or amend the designations,
rights, powers, duties, and preferences of the holders of any additional Company
Interests issued pursuant to Article 4;

 

(4)          to reflect a change that is of an inconsequential nature that does
not adversely affect the Members in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(5)          to satisfy any requirements, conditions, or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal or state agency
or contained in federal or state law;

 

(6)          to reflect such changes as are reasonably necessary for the
managing member of the Managing Member to maintain its status as a REIT,
including changes which may be necessitated due to a change in applicable law
(or an authoritative interpretation thereof) or a ruling of the IRS; and

 

(7)          to modify, as set forth in the definition of “Capital Account,” the
manner in which Capital Accounts are computed.

 

The Managing Member will provide notice to the Members when any action under
this Section 7.3.A is taken. Notwithstanding the foregoing, this Agreement shall
not be amended with respect to any Member adversely affected, and no action may
be taken by the Managing Member, without the Consent of such Member adversely
affected if such amendment or action would (i) modify the limited liability of a
Member, (ii) alter rights of the Member to receive distributions pursuant to
Article 5, the allocations specified in Article 6 or otherwise under this
Agreement, or (iii) amend this paragraph. This paragraph does not require
unanimous consent of all Members adversely affected unless the amendment is to
be effective against all Members adversely affected.

 

C.            Notwithstanding anything to the contrary contained in this
Agreement, the Managing Member shall not take any action with respect to the
following matters without the approval of the holders of the Series A-1 Interest
if and for so long as Properties Holding has made its Initial Capital
Contribution and is still entitled to receive distributions on the Series A-1
Interest in the Company under Section 5.1:

 

(1)any material amendment or modification to this Agreement;

 

(2)the issuance, terms and pricing of any additional Company Interests;

 

(3)          the making of any distributions by the Company with respect to the
Series B Interests (other than in accordance with Section 5.1) or any other
interests that are junior as to distributions or upon liquidation to the Series
A Interest or the Series A-1 Interest;

 

(4)          the merger or consolidation of the Company with or into any other
Person; and

 

  27 

 

 

(5)          a sale of all or substantially all of the aggregate assets of the
Company held indirectly through Brookfield DTLA Fund Properties III LLC or all
of the aggregate interests of the Company in Brookfield DTLA Fund Properties III
LLC.

 

Section 7.4           Reimbursement of the Managing Member

 

A.           Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments and allocations to which it may be entitled), the Managing Member shall
not be compensated for its services as managing member of the Company.

 

B.           The Company shall be responsible for and shall pay all expenses
relating to the Company’s and the Managing Member’s organization, the ownership
of its assets and its operations. The Managing Member is hereby authorized to
pay compensation for accounting, administrative, legal, technical, management
and other services rendered to the Company. Except to the extent provided in
this Agreement, the Managing Member and its Affiliates shall be reimbursed on a
monthly basis, or such other basis as the Managing Member may determine in its
sole and absolute discretion, for all expenses that the Managing Member and its
Affiliates incur relating to the ownership and operation of, or for the benefit
of, the Company (including, without limitation, administrative expenses);
provided, that the amount of any such reimbursement shall be reduced by any
interest earned by the Managing Member with respect to bank accounts or other
instruments or accounts held by it on behalf of the Company. The Members
acknowledge that all such expenses of the Managing Member are deemed to be for
the benefit of the Company. Such reimbursement shall be in addition to any
reimbursement made as a result of indemnification pursuant to Section 7.7
hereof. In the event that certain expenses are incurred for the benefit of the
Company and other entities (including the Managing Member), such expenses will
be allocated to the Company and such other entities in such a manner as the
Managing Member in its sole and absolute discretion deems fair and reasonable.
All payments and reimbursements hereunder shall be characterized for federal
income tax purposes as expenses of the Company incurred on its behalf, and not
as expenses of the Managing Member.

 

C.           If and to the extent any reimbursements to the Managing Member
pursuant to this Section 7.4 constitute gross income of the Managing Member (as
opposed to the repayment of advances made by the Managing Member on behalf of
the Company), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Company and all Members, and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

 

Section 7.5           Outside Activities of the Managing Member. Without the
Consent of the Members, the Managing Member shall not, directly or indirectly,
enter into or conduct any business, other than in connection with the ownership,
acquisition and disposition of Company Interests and the management of the
business of the Company.

 

Section 7.6           Contracts with Affiliates

 

A.           The Company may lend or contribute to Persons in which it has an
equity investment, and such Persons may borrow funds from the Company, on terms
and conditions established in the sole and absolute discretion of the Managing
Member. The foregoing authority shall not create any right or benefit in favor
of any Person.

 

  28 

 

 

B.            Except as provided in Section 7.3, the Company may transfer assets
to joint ventures, other partnerships, corporations or other business entities
in which it is or thereby becomes a participant upon such terms and subject to
such conditions consistent with this Agreement and applicable law as the
Managing Member in its sole discretion deems advisable.

 

C.            The Managing Member, in its sole and absolute discretion and
without the approval of the Members, may propose and adopt on behalf of the
Company employee benefit plans funded by the Company for the benefit of
employees of the Managing Member, the Company, Subsidiaries of the Company or
any Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of the Company, the Managing Member, or any of the
Company’s Subsidiaries.

 

Section 7.7           Indemnification

 

A.            To the fullest extent permitted by law, the Company shall
indemnify an Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines, settlements, and other amounts arising from any and all
claims, demands, actions, suits or proceedings, civil, criminal, administrative
or investigative, that relate to the operations of the Company as set forth in
this Agreement in which any Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, unless it is established that the act or
failure to act of the Indemnitee constitutes willful misconduct or recklessness.
Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Company or any Subsidiary of the Company (including, without limitation, any
indebtedness which the Company or any Subsidiary of the Company has assumed or
taken subject to), and the Managing Member is hereby authorized and empowered,
on behalf of the Company, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or any entry of an order of
probation prior to judgment, creates a rebuttable presumption that the
Indemnitee acted in a manner contrary to that specified in this Section 7.7.A.
Any indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Company, and any insurance proceeds from the liability policy
covering the Managing Member and any Indemnitee, and neither the Managing Member
nor any Member shall have any obligation to contribute to the capital of the
Company or otherwise provide funds to enable the Company to fund its obligations
under this Section 7.7, except to the extent otherwise expressly agreed to by
such Member and the Company.

 

B.            Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Company in advance of the final
disposition of the proceeding upon receipt by the Company of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
in this Section 7.7 has been met, and (ii) a written undertaking by or on behalf
of the Indemnitee to repay the amount if it shall ultimately be determined that
the standard of conduct has not been met.

 

  29 

 

 

C.            The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Members, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity unless otherwise provided in a written agreement pursuant
to which such Indemnitee is indemnified.

 

D.            The Company may, but shall not be obligated to, purchase and
maintain insurance, on behalf of the Indemnitees and such other Persons as the
Managing Member shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Company’s activities, regardless of whether the Company would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.

 

E.            For purposes of this Section 7.7, the Company shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Company.

 

F.            In no event may an Indemnitee subject the Members to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

G.           An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

H.           The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Company’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

I.             If and to the extent any reimbursements to the Managing Member
pursuant to this Section 7.7 constitute gross income of the Managing Member (as
opposed to the repayment of advances made by the Managing Member on behalf of
the Company) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Company and all Members, and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

 

  30 

 

 

J.            Any indemnification hereunder is subject to, and limited by, the
provisions of the Act.

 

K.           In the event the Company is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Member’s personal obligations or liabilities unrelated to Company business, such
Member shall indemnify and reimburse the Company for all such loss and expense
incurred, including legal fees, and the Company interest of such Member may be
charged therefor. The liability of a Member under this Section 7.7.K shall not
be limited to such Member’s Company Interest, but shall be enforceable against
such Member personally.

 

Section 7.8           Liability of the Managing Member

 

A.           Notwithstanding anything to the contrary set forth in this
Agreement, none of the Managing Member nor any of its officers, directors,
agents or employees shall be liable or accountable in damages or otherwise to
the Company, any Members, or their successors or assigns, for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or any act or omission if the Managing Member acted
in good faith.

 

B.           Subject to its obligations and duties as Managing Member set forth
in Section 7.1.A, the Managing Member may exercise any of the powers granted to
it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The Managing Member shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.

 

C.           Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Managing Member and any of its officers,
directors, agents and employee’s liability to the Company and the Members under
this Section 7.8 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.

 

Section 7.9           Other Matters Concerning the Managing Member

 

A.           The Managing Member may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

 

B.           The Managing Member may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such Managing Member
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

  31 

 

 

C.           The Managing Member shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the Managing Member in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the Managing Member hereunder.

 

D.          Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, (i) the Company shall be operated in such a
manner that will enable the managing member of the Managing Member, for so long
as the managing member of the Managing Member has determined to qualify as a
REIT, to continue to qualify as a REIT, and (ii) any action of the Managing
Member on behalf of the Company or any decision of the Managing Member to
refrain from acting on behalf of the Company, undertaken in the good faith
belief that such action or omission is necessary or advisable in order to
protect the ability of the managing member of the Managing Member, for so long
as the managing member of the Managing Member has determined to qualify as a
REIT, to (x) continue to qualify as a REIT or (y) avoid the managing member of
the Managing Member incurring any taxes under Section 857 or Section 4981 of the
Code, is expressly authorized under this Agreement.

 

Section 7.10         Title to Company Assets

 

Title to Company assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Members, individually or collectively, shall have any ownership interest in such
Company assets or any portion thereof. Title to any or all of the Company assets
may be held in the name of the Company, the Managing Member or one or more
nominees, as the Managing Member may determine, including Affiliates of the
Managing Member. The Managing Member hereby declares and warrants that any
Company assets for which legal title is held in the name of the Managing Member
or any nominee or Affiliate of the Managing Member shall be held by the Managing
Member for the use and benefit of the Company in accordance with the provisions
of this Agreement; provided, however, that the Managing Member shall use its
best efforts to cause beneficial and record title to such assets to be vested in
the Company as soon as reasonably practicable. All Company assets shall be
recorded as the property of the Company in its books and records, irrespective
of the name in which legal title to such Company assets is held.

 

  32 

 

 

Section 7.11         Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, subject to Section
7.3, any Person dealing with the Company shall be entitled to assume that the
Managing Member has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Company and to enter into any contracts
on behalf of the Company, and such Person shall be entitled to deal with the
Managing Member as if it were the Company’s sole party in interest, both legally
and beneficially. Each Member (other than the Managing Member) hereby waives any
and all defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the Managing Member in connection
with any such dealing. In no event shall any Person dealing with the Managing
Member or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the Managing Member or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Company by the Managing Member or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Company and (iii)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Company.

 

Section 7.12         Officers

 

A.           The current officers of the Company designated by the Managing
Member are listed on Schedule A hereto. Any additional or successor officers of
the Company shall be chosen by the Managing Member. Any number of offices may be
held by the same person. The Managing Member may appoint such other officers and
agents as it shall deem necessary or advisable who shall hold their offices for
such terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Managing Member. The officers of the Company
shall hold office until their successors are chosen and qualified. Any officer
may be removed at any time, with or without cause, by the Managing Member.

 

B.           The officers set forth on Schedule A hereto, to the extent of their
powers set forth in this Agreement or otherwise vested in them by action of the
Managing Member not inconsistent with this Agreement, are agents of the Company
for the purpose of the Company’s business and the actions of the officers taken
in accordance with such powers shall bind the Company.

 

ARTICLE 8.

RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 8.1           Limitation of Liability

 

The Members shall have no liability under this Agreement except as expressly
provided in this Agreement or under the Act.

 

  33 

 

 

Section 8.2           Management of Business

 

Except as provided in Section 7.3, no Member (other than the Managing Member,
any of its Affiliates or any officer, director, employee, partner, agent or
trustee of the Managing Member, the Company or any of their Affiliates, in their
capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Company’s business or transact any
business in the Company’s name or have the power to sign documents for or
otherwise bind the Company. The transaction of any such business by the Managing
Member, any of its Affiliates or any officer, director, employee, partner, agent
or trustee of the Managing Member, the Company or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the other Members under this Agreement.

 

Section 8.3           Outside Activities of Members

 

Any Member and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Member shall be entitled to and may have business interests
and engage in business activities in addition to those relating to the Company,
including business interests and activities in direct competition with the
Company or that are enhanced by the activities of the Company. Neither the
Company nor any Members shall have any rights by virtue of this Agreement in any
business ventures of any Member. Subject to such agreements, none of the Members
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person, other than the Members benefiting from the business conducted by
the Managing Member, and such Person shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures to the Company,
any Member or any such other Person, even if such opportunity is of a character
which, if presented to the Company, any Member or such other Person, could be
taken by such Person.

 

Section 8.4           Return of Capital

 

No Member shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Company as provided herein. No Member shall
have priority over any other Member either as to the return of Capital
Contributions, or as otherwise expressly provided in this Agreement, or as to
profits, losses, distributions or credits.

 

Section 8.5           Rights of Members Relating to the Company

 

A.         In addition to other rights provided by this Agreement or by the Act,
each Member shall have the right, for a purpose reasonably related to such
Member’s interest in the Company, upon written demand with a statement of the
purpose of such demand and at such Member’s expense:

 

(1)          to obtain a copy of the Company’s federal, state and local income
tax returns for each Company Year;

 

(2)          to obtain a current list of the name and last known business,
residence or mailing address of each Member;

 

  34 

 

 

(3)          to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and

 

(4)          to obtain true and full information regarding the amount of cash
and a description and statement of any other property or services contributed by
each Member and which each Member has agreed to contribute in the future, and
the date on which each became a Member.

 

B.            Notwithstanding any other provision of this Section 8.5, the
Managing Member may keep confidential from the Members, for such period of time
as the Managing Member determines in its sole and absolute discretion to be
reasonable, any information that (i) the Managing Member believes to be in the
nature of trade secrets or other information the disclosure of which the
Managing Member in good faith believes is not in the best interests of the
Company or (ii) the Company or the Managing Member is required by law or by
agreements with unaffiliated third parties to keep confidential.

 

ARTICLE 9.



BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1           Records and Accounting

 

The Managing Member shall keep or cause to be kept at the principal office of
the Company appropriate books and records with respect to the Company’s
business, including without limitation, all books and records necessary to
provide to the Members any information, lists and copies of documents required
to be provided pursuant to Section 9.3. Any records maintained by or on behalf
of the Company in the regular course of its business may be kept on, or be in
the form of any information storage device, provided, that the records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Company shall be maintained, for financial and
tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles.

 

Section 9.2           Fiscal Year

 

The fiscal year and taxable year of the Company shall be the calendar year.

 

Section 9.3           Reports

 

A.           As soon as practicable, but in no event later than 120 days after
the close of each Company Year, the Managing Member shall cause to be mailed to
each Member as of the close of the Company Year, an annual report containing
financial statements of the Company, or of the Managing Member if such
statements are prepared solely on a consolidated basis with the Managing Member,
for such Company Year, presented in accordance with generally accepted
accounting principles.

 

B.           As soon as practicable, but in no event later than 45 days after
the close of each calendar quarter (except the last calendar quarter of each
year), the Managing Member shall cause to be mailed to each Member as of the
last day of the calendar quarter, a report containing unaudited financial
statements of the Company, or of the Managing Member, if such statements are
prepared solely on a consolidated basis with the applicable law or regulation,
or as the Managing Member determines to be appropriate.

 

  35 

 

 

ARTICLE 10.

TAX MATTERS

 

Section 10.1         Preparation of Tax Returns

 

The Managing Member shall arrange for the preparation and timely filing of all
returns of Company income, gains, deductions, losses and other items required of
the Company for federal and state income tax purposes and shall use all
reasonable efforts to furnish, within 90 days of the close of each taxable year,
the tax information reasonably required by Members for federal and state income
tax reporting purposes. Each Member shall promptly provide the Managing Member
with any information reasonably requested by the Managing Member relating to any
contributed Property contributed (directly or indirectly) by such Member to the
Company.

 

Section 10.2         Tax Elections

 

Except as otherwise provided herein, the Managing Member shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including the election under Section 754 of the Code. The Managing
Member shall have the right to seek to revoke any such election (including
without limitation, any election under Section 754 of the Code) upon the
Managing Member’s determination in its sole and absolute discretion that such
revocation is the best interests of the Members.

 

Section 10.3         Tax Matters Member

 

A.           The Managing Member shall be the “tax matters member” of the
Company for federal income tax purposes. Pursuant to Section 6223(c) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Company, the tax matters member shall furnish the
IRS with the name, address and profit interest of each of the Members; provided,
however, that such information is provided to the Company by the Members.

 

B.The tax matters member is authorized, but not required:

 

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters member may expressly state that such agreement shall
bind all Members, except that such settlement agreement shall not bind any
Member (i) who (within the time prescribed pursuant to the Code and Regulations)
files a statement with the IRS providing that the tax matters member shall not
have the authority to enter into a settlement agreement on behalf of such Member
or (ii) who is a “notice partner” (as defined in Section 6231 of the Code) or a
member of a “notice group” (as defined in Section 6223(b)(2) of the Code);

 

  36 

 

 

(2)          in the event that a notice of a final administrative adjustment at
the Company level of any item required to be taken into account by a Member for
tax purposes (a “final adjustment”) is mailed to the tax matters member, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the United States Claims Court, or the filing
of a complaint for refund with the District Court of the United States for the
district in which the Company’s principal place of business is located;

 

(3)          to intervene in any action brought by any other Member for judicial
review of a final adjustment;

 

(4)          to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5)          to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Member for tax purposes, or an item affected by such item; and

 

(6)          to take any other action on behalf of the Members of the Company in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
member in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters member
and the provisions relating to indemnification of the Managing Member set forth
in Section 7.7 shall be fully applicable to the tax matters member in its
capacity as such.

 

C.           The tax matters member shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters member
in performing its duties as such (including legal and accounting fees) shall be
borne by the Company. Nothing herein shall be construed to restrict the Company
from engaging an accounting firm to assist the tax matters member in discharging
its duties hereunder, so long as the compensation paid by the Company for such
services is reasonable.

 

Section 10.4          Organizational Expenses

 

The Company shall elect to deduct expenses, if any, incurred by it in organizing
the Company ratably over a 180-month period as provided in Section 709 of the
Code.

 

  37 

 

 

Section 10.5         Withholding

 

Each Member hereby authorizes the Company to withhold from or pay on behalf of
or with respect to such Member any amount of federal, state, local, or foreign
taxes that the Managing Member determines that the Company is required to
withhold or pay with respect to any amount distributable or allocable to such
Member pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Company pursuant to Sections 1441, 1442,
1445 or 1446 of the Code. Any amount paid on behalf of or with respect to a
Member shall constitute a receivable of the Company from such Member, which
receivable shall be paid by such Member within 15 days after notice from the
Managing Member that such payment must be made unless (i) the Company withholds
such payment from a distribution which would otherwise be made to the Member or
(ii) the Managing Member determines, in its sole and absolute discretion, that
such payment may be satisfied out of the available funds of the Company which
would, but for such payment, be distributed to the Member. Any amounts withheld
pursuant to the foregoing clauses (i) or (ii) shall be treated as having been
distributed to such Member. Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member’s Company Interest to
secure such Member’s obligation to pay to the Company any amounts required to be
paid pursuant to this Section 10.5. Any amounts payable by a Member hereunder
shall bear interest at the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in the Wall Street
Journal, plus two percentage points (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., 15 days after demand) until such
amount is paid in full. Each Member shall take such actions as the Company or
the Managing Member shall request in order to perfect or enforce the security
interest created hereunder.

 

Section 10.6         Tax Classification

 

The Members intend for the Company to be treated as partnership, and not as an
association taxable as a corporation for U.S. federal, state and local tax
purposes. Unless the Managing Member determines otherwise, neither the Members
nor the Managing Member will take any position inconsistent with such treatment
(on any tax return or otherwise).

 

ARTICLE 11.



TRANSFERS AND WITHDRAWALS

 

Section 11.1         Transfer

 

A.           The term “transfer,” when used in this Article 11 with respect to a
Company Interest, shall be deemed to refer to a transaction by which a Member
purports to assign its Company Interest to another Person, and includes a sale,
assignment, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange or any other disposition by law or otherwise. No part of the
interest of a Member shall be subject to the claims of any creditor, any spouse
for alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement or consented to by the Managing Member.

 

B.            No Company Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Company Interest not made in accordance
with this Article 11 shall be null and void ab initio unless otherwise consented
to by the Managing Member in its sole and absolute discretion.

 

  38 

 

 

Section 11.2          Transfer of Managing Member’s Company Interest. The
Managing Member shall not withdraw from the Company and shall not transfer all
or any portion of its direct interest in the Company (whether by sale, statutory
merger or consolidation, liquidation or otherwise) without the consent of the
other Members, which may be given or withheld by each Member in its sole and
absolute discretion. Nothing herein shall restrict any transfers of all or any
portion of the interests in the Managing Member by its direct or indirect
members, partners, shareholders and other debt or equity investors.

 

Section 11.3          Members’ Rights to Transfer

 

A.           No Member shall transfer all or any portion of its Company Interest
to any transferee without the consent of the Managing Member, which consent may
be withheld in its sole and absolute discretion. Nothing herein shall restrict
any transfers of all or any portion of the interests in any Member by its direct
or indirect members, partners, shareholders and other debt or equity investors.

 

Section 11.4          Substituted Members

 

A.           No Member shall have the right to substitute a transferee as a
Member in his or her place. The Managing Member shall, however, have the right
to consent to the admission of a transferee of the interest of a Member pursuant
to this Section 11.4 as a Substituted Member, which consent may be given or
withheld by the Managing Member in its sole and absolute discretion. The
Managing Member’s failure or refusal to permit a transferee of any such
interests to become a Substituted Member shall not give rise to any cause of
action against the Company or any Member.

 

B.           A transferee who has been admitted as a Substituted Member in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Member under this
Agreement. The admission of any transferee as a Substituted Member shall be
subject to the transferee executing and delivering to the Company an acceptance
of all of the terms and conditions of this Agreement (including without
limitation, the provisions of Section 2.4 and such other documents or
instruments as may be required to effect the admission), each in form and
substance satisfactory to the Managing Member).

 

  39 

 

 

Section 11.5          General Provisions. Notwithstanding anything to the
contrary contained in this Agreement, no Transfer shall be permitted or
recognized by the Company if such Transfer: (i) would violate any applicable law
or any agreement to which the Company or any of the Company’s assets are bound
(including any agreement with a lender); (ii) would cause the Company to fail to
be treated as a partnership for federal income tax purposes; (iii) would not, if
effective, comply with all applicable federal, state or foreign law regulating
securities (including, without limitation, the Securities Act or any other
Securities Laws), or would require the registration of any securities under any
of the foregoing; or (iv) would not, if effective, comply with applicable laws,
rules and regulations and other requirements of governmental authorities,
including, without limitation, Executive Order 13224 (September 23, 2001), the
rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof. No transferee of all or any portion of any Company Interest shall be
admitted as a substitute Member unless (A) such Interest is transferred in
compliance with the applicable provisions of this Agreement, and (B) such
transferee shall have executed and delivered to the Company such instruments
necessary to effectuate the admission of such transferee as a Member and to
confirm the agreement of such transferee to be bound by all the terms,
conditions and provisions of this Agreement with respect to such Interest. Any
Transfer in violation of this Section 11.5 shall be void ab initio as to the
transfer of those Interests that would cause such violation, and the intended
transferee shall acquire no rights in such Interests. All reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) incurred by the Company in connection with any Transfer of any
Interest and, if applicable, the admission of any transferee as a Member shall
be paid by such transferee.

 

ARTICLE 12.

ADMISSION OF MEMBERS

 

Section 12.1          Admission of Successor Managing Member

 

A successor to all of the Managing Member’s Interest pursuant to Section 11.2
who is proposed to be admitted as a successor Managing Member shall be admitted
to the Company as the Managing Member, effective upon such transfer. Any such
transferee shall carry on the business of the Company without dissolution. In
each case, the admission shall be subject to the successor Managing Member
executing and delivering to the Company an acceptance of all of the terms and
conditions of this Agreement and such other documents or instruments as may be
required to effect the admission.

 

Section 12.2          Admission of Additional Members

 

A.           After the admission to the Company of the initial Members on the
date hereof, a Person who makes a Capital Contribution to the Company in
accordance with this Agreement shall be admitted to the Company as an Additional
Member only upon furnishing to the Managing Member (i) evidence of acceptance in
form satisfactory to the Managing Member of all of the terms and conditions of
this Agreement, including, without limitation, the power of attorney granted in
Section 2.4 and (ii) such other documents or instruments as may be required in
the discretion of the Managing Member in order to effect such Person’s admission
as an Additional Member.

 

  40 

 

 

B.            Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Member without the consent of the
Managing Member, which consent may be given or withheld in the Managing Member’s
sole and absolute discretion. The admission of any Person as an Additional
Member shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Company, following the receipt of the
Capital Contribution in respect of such Member and the consent of the Managing
Member to such admission. If any Additional Member is admitted to the Company on
any day other than the first day of a Company Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Members for such Company
Year shall be allocated among such Member and all other Members by taking into
account their varying interests during the Company Year using a method selected
by the Managing Member that is in accordance with Section 706(d) of the Code.
All distributions of Available Cash with respect to which the Company Record
Date is before the date of such admission shall be made solely to Members other
than the Additional Member and, except as otherwise agreed to by the Additional
Members and the Managing Member, all distributions of Available Cash thereafter
shall be made to all Members including such Additional Member.

 

Section 12.3         Amendment of Agreement and Certificate of Limited Company

 

For the admission to the Company of any Member, the Managing Member shall take
all steps necessary and appropriate under the Act to amend the books and records
of the Company and, if required by law, shall prepare and file an amendment to
the Certificate and may for this purpose exercise the power of attorney granted
pursuant to Section 2.4.

 

ARTICLE 13.

DISSOLUTION AND LIQUIDATION

 

Section 13.1         Dissolution

 

The Company shall not be dissolved by the admission of Substituted Members or
Additional Members or by the admission of a successor Managing Member in
accordance with the terms of this Agreement. Upon the withdrawal of the Managing
Member, any successor Managing Member (selected as described in Section 13.1.B
below) shall continue the business of the Company. The Company shall dissolve,
and its affairs shall be wound up, upon the first to occur of any of the
following (each a “Liquidating Event”):

 

A.the expiration of its term as provided in Section 2.5;

 

B.           an event of withdrawal of the Managing Member, as defined in the
Act, unless, within 90 days after the withdrawal, all of the remaining Members
agree in writing, in their sole and absolute discretion, to continue the
business of the Company and to the appointment, effective as of the date of
withdrawal, of a substitute Managing Member;

   

C.            an election to dissolve the Company made by the Managing Member,
in its sole and absolute discretion;

 

D.entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act;

 

  41 

 

 

E.            any sale or other disposition of all or substantially all of the
assets of the Company or a related series of transactions that, taken together,
result in the sale or other disposition of all or substantially all of the
assets of the Company; and

 

F.            a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the Managing Member is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the Managing Member, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to the entry of such order or judgment all of the remaining Members
agree in writing to continue the business of the Company and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute Managing Member.

 

Section 13.2          Winding Up

 

A.            Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purposes of winding-up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding-up of the Company’s business and affairs. The
Managing Member shall be responsible for overseeing the winding-up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom shall be applied and distributed in the following order:

 

(1)          First, to the payment and discharge of all of the Company’s debts
and liabilities to creditors other than the Members;

 

(2)          Second, to the payment and discharge of all of the Company’s debts
and liabilities to the Members; and

 

(3)         The balance, if any, to the Members in accordance with Section 5.1.

 

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.

 

B.            Notwithstanding the provisions of Section 13.2.A which require
liquidation of the assets of the Company, but subject to the order of priorities
set forth therein, if prior to or upon dissolution of the Company the Managing
Member determines that an immediate sale of part or all of the Company’s assets
would be impractical or would cause undue loss to the Members, the Managing
Member may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Company (including to those Members as creditors) and/or distribute to the
Members, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2.A, undivided interests in such Company assets as the
Managing Member deems not suitable for liquidation. Any such distributions in
shall be made only if, in the good faith judgment of the Managing Member, such
distributions in-kind are in the best interest of the Members, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Managing Member deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The Managing
Member shall determine the fair market value of any property distributed in kind
using such reasonable method of valuation as it may adopt.

 

  42 

 

 

Section 13.3         Capital Contribution Obligation If any Member has a deficit
balance in his or her Capital Account (after giving effect to all contributions,
distributions and allocations for the taxable years, including the year during
which such liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit at any time shall not be considered a debt owed to the Company or
to any other Person for any purpose whatsoever, except to the extent otherwise
expressly agreed to by such Member and the Company.

 

Section 13.4         Compliance with Timing Requirements of Regulations

 

In the discretion of the Managing Member, a pro rata portion of the
distributions that would otherwise be made to the Managing Member and Members
pursuant to this Article 13 may be:

 

(1)          distributed to a trust established for the benefit of the Managing
Member and Members for the purposes of liquidating Company assets, collecting
amounts owed to the Company, and paying any contingent or unforeseen liabilities
or obligations of the Company or of the Managing Member arising out of or in
connection with the Company. The assets of any such trust shall be distributed
to the Managing Member and Members from time to time, in the reasonable
discretion of the Managing Member, in the same proportions and the amount
distributed to such trust by the Company would otherwise have been distributed
to the Managing Member and Members pursuant to this Agreement; or

 

(2)           withheld or escrowed to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company, provided, that such withheld or
escrowed amounts shall be distributed to the Managing Member and Members in the
manner and priority set forth in Section 13.2.A as soon as practicable

 

Section 13.5         Deemed Distribution and Recontribution

 

Notwithstanding any other provision of this Article 13, in the event the Company
is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Liquidating Event has occurred, the Company’s property shall not be
liquidated, the Company’s liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, the Company shall be deemed to
have contributed all of its assets and liabilities to a new company in exchange
for an interest in the new company. Immediately thereafter, the Company shall be
deemed to distribute interests in the new company to the Members in proportion
to their respective interests in the Company in liquidation of the Company.

 

  43 

 

 

Section 13.6         Rights of Members

 

Except as otherwise provided in this Agreement, each Member shall look solely to
the assets of the Company for the return of his Capital Contribution and shall
have no right or power to demand or receive property from the Managing Member.
No Member shall have priority over any other Member as to the return of his
Capital Contributions, distributions or allocations.

 

Section 13.7         Notice of Dissolution

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Company, the Managing
Member shall, within 30 days thereafter, provide written notice thereof to each
of the Members and to all other parties with whom the Company regularly conducts
business (as determined in the discretion of the Managing Member) and shall
publish notice thereof in a newspaper of general circulation in each place in
which the Company regularly conducts business (as determined in the discretion
of the Managing Member).

 

Section 13.8         Cancellation of Certificate of Formation

 

Upon the completion of the liquidation of the Company cash and property as
provided in Section 13.2, the Company shall be terminated and the Certificate
and all qualifications of the Company as a foreign limited liability company in
jurisdictions other than the State of Delaware shall be cancelled and such other
actions as may be necessary to terminate the Company shall be taken.

 

Section 13.9         Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Company and the liquidation of its assets pursuant to Section
13.2, in order to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect between the Members
during the period of liquidation.

 

Section 13.10       Waiver of Partition

 

Each Member hereby waives any right to partition of the Company property.

 

ARTICLE 14.

CONSENTS

 

Section 14.1         Action by the Members

 

A.          Meetings of the Members may be called by the Managing Member. Notice
of any such meeting shall be given to all Members not less than two days nor
more than 30 days prior to the date of such meeting. The notice shall state the
nature of the business to be transacted. Members may vote in person or by proxy
at such meeting. Whenever the vote or Consent of the Members or of the Members
is permitted or required under this Agreement, such vote or Consent may be given
at a meeting of Members.

 

  44 

 

 

B.           Any action required or permitted to be taken at a meeting of the
Members may be taken without a meeting if a written consent setting forth the
action so taken is signed by the Members expressly required by this Agreement
for the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
percentage interests of the Members (expressly required by this Agreement). An
action so taken shall be deemed to have been taken at a meeting held on the
effective date so certified.

 

C.            Each Member may authorize any Person or Persons to act for him by
proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Member or his attorney-in-fact. No proxy shall be
valid after the expiration of 11 months from the date thereof unless otherwise
provided in the proxy. Every proxy shall be revocable at the pleasure of the
Member executing it.

 

D.           Each meeting of Members shall be conducted by the Managing Member
or such other Person as the Managing Member may appoint pursuant to such rules
for the conduct of the meeting as the Managing Member or such other Person deems
appropriate.

 

ARTICLE 15.

GENERAL PROVISIONS

 

Section 15.1          Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Member under this Agreement shall be in writing and shall be deemed given
or made when delivered in person or when sent by first class United States mail
or by other means of written communication to the Member at the address set
forth in Exhibit A or such other address as the Members shall notify the
Managing Member in writing.

 

Section 15.2         Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof Except as
specifically provided otherwise, references to “Articles” and “Sections” are to
Articles and Sections of this Agreement.

 

Section 15.3         Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4         Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

  45 

 

 

Section 15.5         Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6         Creditors

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Company.

 

Section 15.7         Waiver

 

No failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

Section 15.8         Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9         Applicable Law

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

 

Section 15.10       Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11       Entire Agreement

 

This Agreement contains the entire understanding and agreement among the Members
with respect to the subject matter hereof and supersedes any other prior written
or oral understandings or agreements among them with respect thereto.

 

  46 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Limited Liability
Company Agreement as of the date first written above.

 

  MANAGING MEMBER:       MPG OFFICE LLC           By: Brookfield DTLA Fund
Office Trust Inc., its managing member         By: /s/ G. Mark Brown   Name: G.
Mark Brown   Title: Global Chief Investment Officer         MEMBERS:      
BROOKFIELD DTLA HOLDINGS LLC           By: Brookfield DTLA GP LLC, its managing
member               By: BOP Management Inc., its sole member               By:
/s/ G. Mark Brown     Name: G. Mark Brown     Title: Global Chief Investment
Officer             BROOKFIELD DTLA FUND PROPERTIES HOLDING LLC             By:
Brookfield DTLA Holdings LLC, its managing member               By: Brookfield
DTLA GP LLC, its managing member                 By: BOP Management Inc., its
sole member                 By: /s/ G. Mark Brown       Name: G. Mark Brown    
  Title: Global Chief Investment Officer

 

[Signature Page to the LLC Agreement of New OP]

   

 

 

EXHIBIT A

 

Initial Capital Contributions

 

   Initial Capital   Initial Company Member  Contribution   Interest         
Managing Member  $432,461,778.52   100% Series A Interest           Properties
Holding  $225,737,271.00   100% Series A-1 Interest           Brookfield DTLA 
$207,815,992.94   100% Series B Interest

 

   

 

 

SCHEDULE A

 

Officers

 

Officer   Title       Mitchell E. Rudin   President and Chief Executive Officer,
US Commercial Operations       G. Mark Brown   Global Chief Investment Officer  
    Paul Schulman   Chief Operating Officer, US Commercial Operations      
Edward F. Beisner   Senior Vice President and Controller       Kathleen G. Kane
  Senior Vice President and General Counsel       Michael McNamera   Senior Vice
President, Head of U.S. Acquisitions and Dispositions       Jonathan A. Kramer  
Vice President, Associate Counsel       Michelle L. Campbell   Vice President,
Secretary       Phyllis F. Moore   Assistant Secretary

 

   

 

